Name: 2005/679/EC: Council Decision of 20 September 2005 appointing a member and an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-10-01; 2008-12-31

 1.10.2005 EN Official Journal of the European Union L 256/56 COUNCIL DECISION of 20 September 2005 appointing a member and an alternate member of the Committee of the Regions (2005/679/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Maltese Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period 26 January 2002 to 25 January 2006 (1). (2) A seat as a member of the Committee of the Regions has become vacant following the expiry of the mandate of Ms Antonia FARRUGIA and a seat as an alternate member has become vacant following the expiry of the mandate of Mr Keith GRECH, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, namely until 25 January 2006: (a) as a member: Ms Claudette ABELA BALDACCHINO (Deputy Mayor, Qrendi Local Council) in place of Mrs Antonia FARRUGIA; (b) as an alternate member: Mr Joe CORDINA (Member, XagÃ §ra Local Council) in place of Mr Keith GRECH. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 24, 26.1.2002, p. 38.